



COURT OF APPEAL FOR ONTARIO

CITATION: Zeleny v. Canada (Attorney General), 2017 ONCA 745

DATE: 20170925

DOCKET: C63570

Doherty, LaForme and Miller JJ.A.

BETWEEN

Deryl Clayton Zeleny,
in Personam
,
    Beneficiary, Trustee

Applicant (Appellant)

and

Attorney General of Canada, Canada CIK
    #0000230098, Justin Trudeau, acting as Prime Minister of Canada, in
Personam
,
    Department of Finance, William Francis Morneau, acting as Minister of Finance Canada,
in Personam
, Richard Dupas, acting as RCMP Liaison Officer Thailand,
in
    Personam


Respondent (Respondent)

Deryl Clayton Zeleny, self-represented

Mathew Johnson, for the respondent, Attorney General of
    Canada

Heard:  September 22, 2017

On appeal from the order of Justice Timothy Minnema of
    the Superior Court of Justice, dated March 29, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has not demonstrated any error in the court below.

[2]

The appeal is dismissed.

[3]

No costs.


